Case 3:20-cv-00129-KGB Document 1-2 Filed 05/11/20 Page 1 of 6

AGED.

EAS ERAN DISTRICT ARKANSAS

AY LT 2020
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSASE® . MgCORMACA, CLERK

 
 

NORTHERN DIVISION byt
FRANCES GATEWOOD PLAINTIFF
VS. CIVIL ACTION NO. 3» 20-(v- 00129 K68
RYDER TRUCK RENTAL, INC.
AND LEROY DONTAE WILLIAMS DEFENDANTS b
| Vorre _
COMPLAINT

COMES NOW, the Plaintiff, Frances Gatewood, by and through the undersigned
counsel and files her Complaint, a personal injury action brought pursuant to Arkansas
law, against Defendants, Ryder Truck Rental, Inc. (hereinafter “Ryder”’) and Leroy
Dontae Williams (hereinafter “Williams”), and would show and allege unto this Court the
following, to wit:

I. PARTIES

1. That the Plaintiff, Frances Gatewood, is an adult resident citizen of
Noxapater, Winston County, Mississippi.

2. That the Defendant, Ryder Truck Rental Inc., is a Florida corporation with
its principal place of business in Miami, Florida and registered to do business in the State
of Arkansas.

3. That the Defendant Ryder may be served with process of this Court by
serving their registered agent for service of process, Corporate Creations Network, Inc.,

609 SW 8" Street #600, Bentonville, AR 72712.
Case 3:20-cv-00129-KGB Document 1-2 Filed 05/11/20 Page 2 of 6

4. That the driver of the Ryder Truck, Defendant Williams, is an adult
resident citizen of Indianapolis, Indiana and may be served with process of this Court at

his residence at 9913 Scott Ct, Indianapolis, IN 46235.

II. JURISDICTION AND VENUE
5. The Plaintiff incorporates all allegations set forth in paragraphs 1 - 4.
6. That the Plaintiffs claim hereinafter set forth, occurred in Mississippi
County, Arkansas.
7. This Court has jurisdiction over this matter under the provisions of 28
U.S.C. 1332. The parties to this lawsuit are citizens and/or corporations of different
states and the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs.

il. FACTS
8. The Plaintiff incorporates all allegations set forth in paragraphs | - 6.
9. That on or about February 10, 2018 Plaintiff, Frances Gatewood, was

driving her vehicle north bound in the outside lane on Interstate 55 in Mississippi
County, Arkansas near the 32 mile marker.

10. That at the same time, Leroy Dontae Williams was driving a 2014
Freightliner owned by Ryder Truck Rental, Inc. north bound in the inside lane on
Interstate 55 in Mississippi County, Crittenden County, Arkansas at the 32 mile marker,
when he crossed the centerline, merged into Gatewood’s vehicle, striking it in the left

side with the front bumper of his vehicle.
Case 3:20-cv-00129-KGB Document 1-2 Filed 05/11/20 Page 3 of 6

11. That Defendant’s actions were the proximate cause of Plaintiffs injuries
and constitute negligence.

12. That Plaintiff Frances Gatewood was following all applicable state and
federal driving regulations/laws and was acting in a prudent and cautious manner.
Defendant Williams, however, admitted that he crossed the centerline and struck
Gatewood’s vehicle. This admission was recorded by the 911 operator.

13. Asa result thereof, in whole or in part, of the foregoing negligent acts or
omissions, Plaintiff Frances Gatewood suffered serious and painful injuries and trauma to
her left shoulder (rotator cuff tendon tear).

14. By reason of the foregoing, Plaintiff Frances Gatewood has been required
to undergo necessary medical, hospital and therapeutic care and treatment and
rehabilitation. There-is the likelihood that she may incur future costs and medical
treatment.

IV. CAUSES OF ACTION
COUNT 1

15. The Plaintiff incorporates all allegations set forth in paragraphs 1-14.

16. The Defendant Williams, failed to maintain a proper lookout for other
vehicles travelling the Interstate.

17. The Defendant Williams, failed to maintain proper control over the
vehicle he was driving.

18. The Defendant Ryder owned the vehicle driven by Williams.

19. At the aforesaid date and place, the aforementioned Williams, on

information and belief, was in the course and scope of his employment for the Defendant
Case 3:20-cv-00129-KGB Document 1-2 Filed 05/11/20 Page 4 of 6

Ryder or acting as an agent for Defendant Ryder when he negligently crossed the
centerline while driving on the interstate and struck Plaintiff's vehicle causing her to
suffer severe injury and pain.

20. Williams was careless, reckless, and negligent in his actions, and under the
doctrine of respondeat superior or principal/agent, the negligence of Williams is imputed
unto Ryder.

21. The Defendant Ryder negligently failed to properly train its
employee/agent as to the necessary safety measures and the safe operation of its vehicles
to be applied while driving a vehicle owned by Ryder, in the normal course and scope of
the Defendant’s business, and/or, on information and belief, negligently entrusted
Williams to drive their vehicle when they knew or should have known he was a negligent
or reckless driver.

V. DAMAGES

22. The Plaintiff incorporates all allegations set forth in paragraphs 1-21.

23. That as a direct and proximate result of the above described negligence of
the Williams and Ryder, the Plaintiff, Frances Gatewood, sustained serious personal
injuries. Plaintiff seeks recovery from the Defendant, of all damages to which she may

be entitled under all applicable laws and which include, but are not limited to, the

following:
a. Physical pain and suffering;
b. Emotional pain and suffering;
C. Past and future medical expenses;
d. Loss of enjoyment of life;
Case 3:20-cv-00129-KGB Document 1-2 Filed 05/11/20 Page 5 of 6

e. Loss of wages and earning capacity;
f. Mental anguish; and
g. All such further relief, both general and specific, to which

they may be entitled under the premises.

24. Plaintiff's damages exceed the amount required for federal jurisdiction.
VI. PUNITIVE AND/OR EXEMPLARY DAMAGES

25. That all of the allegations contained in the previous paragraphs are re-
alleged herein.

26. That the acts and/or omissions of Defendants Williams and Ryder as
specifically alleged hereinabove, whether taken separately or together, were of such a
character as to constitute a pattern or practice of intentional wrongful conduct and/or
malice resulting in damages and injuries to the Plaintiff Frances Gatewood. More
specifically, Williams and Ryder consciously and/or deliberately acted with reckless
disregard to Frances Gatewood, and should be held liable in punitive and exemplary
damages to Frances Gatewood.

VIL. JURY DEMAND
27. That Plaintiff Frances Gatewood demands that all issues of fact in this

case be tried to a properly impaneled jury.

VIII. PREJUDGMENT AND POST JUDGMENT INTEREST
28. Plaintiff also asserts a claim for prejudgment interest in all elements of

damages as allowed by law and post-judgment intent at the rate allowed by law.
Case 3:20-cv-00129-KGB Document 1-2 Filed 05/11/20 Page 6 of 6

IX. PRAYER
WHEREFORE, PREMISES CONSIDERED, the Plaintiff, Frances Gatewood,
prays that Defendants Williams and Ryder be ordered to appear and answer the
Complaint herein and, upon final trial of this action to a jury, that Plaintiff be granted a
judgment against the Defendants for an amount in excess of that required for jurisdiction
for compensation for all actual economic and non-economic damages and punitive
damages as pled in this Complaint together with all costs of this proceeding and all other

relief to which the plaintiff may be entitled.

RESPECTFULLY SUBMITTED this the 6th day of May, 2020.

Frances Gatewood, Plaintiff, by her attorney,

VICKI L. GILLIAM (AR Bar No. 2002045)
ATTORNEY FOR PLAINTIFF

OF COUNSEL:

VICKI L. GILLIAM

THE GILLIAM FIRM, PLLC
106 Town Sq.

Brandon, MS 39042

Phone: 601-488-4044

Email: gilliam/@gilliamfirm.com
